Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Amendment filed 3/24/2022 in response to Office Action of 12/13/2021, is acknowledged and has been entered. Claims 2,3, 7-9, 12, 24, 26-28, 33 and 63-64 are now pending. Claims 2 and 7-9 are amended. Claims 2,3, 7-9, 12, 24, 26-28, 33 and 63-64 are currently being examined. 
New Rejection
Claim Rejections - 35 USC § 103
(based on new considerations)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 7-9, 12, 24, 26-28, 33, and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz et al (US20190031766 A1, 06/22/2017), in view of Bendell et al (2016) (A phase 1 study to evaluate the safety, tolerability, pharmacokinetics, immunogenicity, and antitumor activity of MEDI9447 alone and in combination with durvalumab (MEDI4736) in patients with advanced solid tumors, 2016 ASCO Annual Meeting I) and Baverel et al (2017) (Population Pharmacokinetics of Durvalumab in Cancer Patients and Association With Longitudinal Biomarkers of Disease Status, Clinical Pharmacology and Therapeutics, Vol. 103, Dec. 2017).
Prinz teaches a method of treating a solid tumor in a human subject, comprising administering an anti-CD73 antibody, oleclumab (MEDI9447) and durvalumab or MEDI4736, wherein the oleclumab is administered intravenously at a dose of between 500-1000mg or 2500-3000 mg every 2 weeks (14 days) or every 4 weeks (28 days), wherein the solid tumor is breast cancer, including metastatic cancer. Prinz further teaches the method additionally comprising administering chemotherapy, including paclitaxel. Prinz teaches that oleclumab used alone or used in combination with a second therapeutic agent controls tumor growth, reduces metastasis and/or improves survival. ([611, 629, 908-916, 0929, 0963, 1144]; Table 8, Claims 141 and 148). 
However, Prinz does not teach the fixed dose and administration regimen of durvalumab.
Bendell teaches a method of treating solid tumors, comprising administering oleclumab (MEDI9447), in combination with a fixed dose of durvalumab (MEDI4736) 
Baverel teaches that the pharmacokinetics of durvalumab, and demonstrates that fixed dose of durvalumab, compared to weight-based dosing, showed similar state exposure and recommended switching to flat dosing regimens. Baverel also teaches that the flat dose regimen of durvalumab is currently pursued in multiple trials across several indications. Baveral also demonstrated that the half life of durvalumab is about 21 days. 
It would have been prima facie obvious to one of the ordinary skill in the art at the time the invention was filed to treat a solid tumor, such as breast cancer, in a human
subject comprising administering oleclumab, durvalumab and paclitaxel chemotherapy,
with durvalumab administered at 1500 mg every 21-28 days. One would have been
motivated to, and have a reasonable expectation of success to, because: (1) Prinz
explicitly teaches and suggests treating solid tumors including breast cancer and metastatic cancers by administering the combination of oleclumab and durvalumab, as
well as additionally administering known chemotherapeutics such as paclitaxel, and
teach oleclumab in combination with other therapeutic agents controls tumor growth,
reduces metastasis, and improves survival; 2) Bendell teaches clinically administering
durvalumab at a fixed dose in combination with oleclumab to solid tumors; (3)
Baveral teaches the innate pharmacokinetics of durvalumab, and demonstrated that fixed dosing of durvalumab provides the similar state of exposure compared to weight-based dosing, and (4) Baveral teaches that the fixed dosing of durvalumab has been used in multiple clinical trials. Given the known function of durvalumab in the treatment of cancer and demonstrated clinical administration every 4 weeks or 28 days and in
combination with oleclumab, as taught by Prinz and Schmid, one would
reasonably expect durvalumab given at a fixed dose every 3 weeks to successfully
perform the same treatment function as when administered at about every 4 weeks.
Response to Arguments

Applicants argue that Prinz in view of Bendell does not teach or suggest all the elements of the claims. 
The arguments have been considered but are not found persuasive. Prinz teaches the combination of oleclumab and durvalumab in the treatment of solid tumors, but does not specifically teach the dosing regimen of durvalumab. Bendell teaches the same combination method of oleclumab and durvalumab for the same indication, and teaches that durvalumab is administered as a fixed dose. While Bendell does not teach the exact fixed dosing of durvalumab, Baveral further teaches that the fixed dosing of 1500 mg in the treatment of cancer s what has been used in clinical trials. Due to the specific pharmacokinetic parameters of durvalumab that Baveral teaches, the similar steady state concentrations of weight base dosing versus fixed dosing, one of ordinary skill in the art would use this fixed dosing of 1500 mg to treat solid tumors. 
All other objections and rejections recited in the Office Action mailed 12/13/2021 are hereby withdrawn in view of amendments and arguments. 
Conclusion: No claim is allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642